Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Law Offices Stradley, Ronon, Stevens & Young, LLP 1250 Connecticut Ave NW, Suite 500 Washington, D.C. 20036 (202) 419-8417 1933 Act Rule 497(j) 1933 Act File No. 2-73024 1940 Act File No. 811-3213 Direct Dial: (202) 419-8417 December 3, 2008 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Nationwide Variable Insurance Trust (the "Registrant") SEC File Nos. 2-73024 and 811-3213 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectus for the Gartmore NVIT Developing Markets Fund and Gartmore NVIT Emerging Markets Fund and the Statement of Additional Information for each of the following funds: Federated NVIT High Income Bond Fund Neuberger Berman NVIT Multi Cap Gartmore NVIT Developing Markets Fund Opportunities Fund Gartmore NVIT Emerging Markets Fund Neuberger Berman NVIT Socially Gartmore NVIT Global Utilities Fund Responsible Fund Gartmore NVIT International Equity Fund NVIT Bond Index Fund Gartmore NVIT Worldwide Leaders Fund NVIT Core Bond Fund JP Morgan NVIT Balanced Fund NVIT Enhanced Income Fund Lehman Brothers NVIT Core Plus Bond NVIT Global Financial Services Fund Fund NVIT Government Bond Fund NVIT Growth Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Health Sciences Fund NVIT Multi-Manager Small Cap Growth NVIT International Index Fund Fund NVIT Mid Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Mid Cap Index Fund NVIT Multi-Manager Small Company Fund NVIT Money Market Fund NVIT Nationwide Fund NVIT Money Market Fund II NVIT Nationwide Leaders Fund NVIT Multi-Manager International Growth NVIT S&P 500 Index Fund Fund NVIT Short Term Bond Fund NVIT Multi-Manager International Value NVIT Small Cap Index Fund Fund NVIT Technology and Communications Fund NVIT Multi-Manager Large Cap Growth NVIT U.S. Growth Leaders Fund Fund Van Kampen NVIT Comstock Value Fund NVIT Multi-Manager Large Cap Value Fund Van Kampen NVIT Multi Sector Bond Fund NVIT Multi-Manager Mid Cap Growth Fund Van Kampen NVIT Real Estate Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 122/123 to the Registration Statement of the Nationwide Variable Insurance Trust that has been filed electronically. Post-Effective Amendment Nos. 122/123 became effective with the Securities and Exchange Commission on December 1, 2008. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8417. Very truly yours, /s/Prufesh R. Modhera Prufesh R. Modhera
